DETAILED ACTION
This office action response the amendment application on 01/19/2021.
Claims 1-11 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This is in response to the amendments filed on 19 January, 2021.  Claims 1, 3, 5 have been amended. Claims 1-11 are pending and have been considered below.

Response to Arguments
Applicant's arguments filed June 15, 2020 have been fully considered but they are not persuasive.
The applicant argues see page 6-7, of the Remarks that the combination of Kim and Mahdi fails to show or suggest the element of “a SCC AS that sends a message for the WTRU to receive that is based on the WTRU sharing a service profile”, “a signal sent by the SCC AS that signal being based on the shared service profile”, “a receiver that receives, from a Service Centralization and Continuity Application Server (SCC AS),  a collaborative session control transfer request message including session information associated with the first collaborative session, the received message based on the WTRU sharing a service profile with a public user identity associated with another WTRU controlling the first collaborative session” as set forth in claim 1, as well as 3, 5. Examiner respectfully disagrees. First, the Examiner would like to remind the 
Thus, the combination of Kim and Mahdi meets the scope of the claimed limitation as currently presented. 
If the applicant representative believes that any additional claim limitation clarification matters need to be addressed in order to place this application in condition for allowance, or that a telephonic interview will help to materially advance the prosecution of this application, the applicant representative is invited to contact the undersigned Examiner by telephone at the representative’s convenience.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of pre-AlA 35 U.S.C. 103(a)which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al. (U.S. Patent Application Publication No. 2012/0011257), (“Kim”, hereinafter) in view of Mahdi et al. (U.S. Patent Application Publication No. 2011/0053571), (“Mahdi”, hereinafter).
As per Claim 1, Kim discloses a wireless transmit/receive unit (WTRU) for inter-user equipment (UE) transfer (IUT) of collaborative session control ([see e.g., performing inter-user equipment (UE) transfer (IUT) of collaborative session control, [0009-0010]]), comprising: 
a receiver that receives, from a Service Centralization and Continuity Application Server (SCC AS), a collaborative session control transfer request message including session information associated with the first collaborative session ([see e.g., a session initiation request procedure is performed between the S-CSCF and an SCC AS (step S201), [0041-0043], and Fig. 5]), 
a processor configured to determine whether to accept collaborative session control ([see, e.g., session initiation acceptance procedure is performed between the S-CSCF and the SCC AS disclosed, [0042], and Fig. 6]); and 
a transmitter configured to transmit a collaborative session control transfer response message to the SCC AS, on a condition the collaborative session control is accepted ([see, e.g., wherein the session initiation acceptance procedure,  the UE-A2 has a control for a collaborative session, [0042-0045], and Fig. 6]).
Kim doesn’t appear explicitly disclose: 
wherein the received message was sent based on the WTRU sharing a service profile with a public user identity associated with another WTRU controlling the first collaborative session.
However, Mahdi discloses wherein the received message was sent based on the WTRU sharing a service profile with a public user identity associated with another WTRU controlling the first collaborative session ([see, e.g., wherein the UE-1 (the 
In view of the above, having the system of Kim and then given the well-established teaching of Mahdi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Kim as taught by Mahdi. The motivation for doing so would have been to provide multimedia sharing results enhanced capabilities of the mobile devices have evolved to act as Internet Protocol (IP) devices. (Mahdi, ¶ [0002]).
As per Claim 2, Kim and Mahdi disclose the WTRU of claim 1, and Kim further discloses wherein the session information associated with the first collaborative session includes information about one or more media flows of the collaborative session ([see, e.g., the service control and the voice media flow disclosed, [0038-0039]]). 
As per Claim 3, Kim discloses a method for a Service Centralization and Continuity Application Server (SCC AS) for inter-device transfer (IDT) of collaborative session control ([see e.g., performing inter-user equipment (UE) transfer (IUT) of collaborative session control, [0009-0010]]), the method comprising:
receiving from a first UE, a collaborative session control transfer request message associated with a first collaborative session ([see e.g., a session initiation request procedure is performed between the S-CSCF and an SCC AS (step S201), [0041-0043], and Fig. 5]);

wherein a collaborative session control transfer response message is received from the second UE ([see, e.g., In response session initiation, the second UE, such as the UE-A2 transmits a service control transfer acceptance message, [0042-0045], and Fig. 6]). 
Kim doesn’t appear explicitly disclose: transmitting to a second UE, on a condition that the second UE shares the service profile with the public user identity used by the first UE; and the collaborative session control transfer request message that includes the session information with the public user identity associated with the first UE. 
However, Mahdi discloses transmitting to a second UE, on a condition that the second UE shares the service profile with the public user identity used by the first UE ([see, e.g., UE-1 may send a session setup request to its SCC AS, may forward the collaborative session request to UE-2, and users with privilege to share control of media flows provided by UE(s) that they own or by other UE(s) involved in the collaborative session, [0053-0055, 0059-0061], and Fig. 2, 3a]); and 
the collaborative session control transfer request message that includes the session information with the public user identity associated with the first UE ([see, e.g., Controller user status may be transferred from a current controller user to another user 
In view of the above, having the system of Kim and then given the well-established teaching of Mahdi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Kim as taught by Mahdi. The motivation for doing so would have been to provide multimedia sharing results enhanced capabilities of the mobile devices have evolved to act as Internet Protocol (IP) devices. (Mahdi, ¶ [0002]).
As per Claim 4, Kim and Mahdi disclose the method of claim 3, and Kim further discloses wherein the session information includes information about one or more media flows of the collaborative session ([see, e.g., the service control and the voice media flow disclosed, [0038-0039]]).
As per Claim 5, Kim discloses a method of a wireless transmit/receive unit (WTRU) for inter-user equipment (UE) transfer (IUT) of collaborative session control ([see e.g., performing inter-user equipment (UE) transfer (IUT) of collaborative session control, [0009-0010]]), the method comprising: 
receiving a collaborative session control transfer request message that includes session information associated with a first collaborative session ([see e.g., a session initiation request procedure is performed between the S-CSCF and an SCC AS (step S201), [0041-0043], and Fig. 5]), 

wherein, on a condition the collaborative session control is accepted, transmitting a collaborative session control transfer response message ([see, e.g., wherein the session initiation acceptance procedure,  the UE-A2 has a control for a collaborative session, [0042-0045], and Fig. 6]).
Kim doesn’t appear explicitly disclose: 
wherein the received message was sent based on the WTRU sharing a service profile with a public user identity associated with another WTRU controlling the first collaborative session.
However, Mahdi discloses wherein the received message was sent based on the WTRU sharing a service profile with a public user identity associated with another WTRU controlling the first collaborative session ([see, e.g., wherein the UE-1 (the controller user) may send a session setup request message, and forward the collaborative session request to UE-2 (controller user), the service profile of UE-1 with public service identity (PSI), and the controller user owns the service profile to be applied towards remote legs of the collaborative session, [0053-0055, 0059-0061], and Fig. 2, 3a]). 
In view of the above, having the system of Kim and then given the well-established teaching of Mahdi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Kim as taught by Mahdi. The motivation for doing so would have been to 
As per Claim 6, Kim and Mahdi disclose the method of claim 5, and Kim further discloses wherein the session information associated with the first collaborative session includes information about one or more media flows of the collaborative session ([see, e.g., the service control and the voice media flow disclosed, [0038-0039]]). 
As per Claim 7, Kim and Mahdi disclose the method of claim 1, and Kim further discloses wherein the session information includes information about at least one of the WTRU and another WTRU ([see e.g., establishment of a collaborative session wherein the UE-A1 and the UE-A2, [0045-0046], and Fig. 6]).
As per Claim 8, Kim and Mahdi disclose the method of claim 3, and Kim further discloses wherein the session information includes information about at least one of the first UE and the second UE ([see e.g., establishment of a collaborative session wherein the UE-A1 and the UE-A2, [0045-0046], and Fig. 6]).
As per Claim 9, Kim and Mahdi disclose the method of claim 5, and Kim further discloses wherein the session information includes information about at least one of the WTRU and another WTRU ([see e.g., establishment of a collaborative session wherein the UE-A1 and the UE-A2, [0045-0046], and Fig. 6]).
As per Claim 10, Kim and Mahdi disclose the WTRU of claim 1, and Kim appears to be silent to the instant claim, and however Mahdi further discloses further comprising the collaborative session control transfer request message being sent on a condition that the WTRU shares a service profile with a public user identity associated with the other WTRU ([see, e.g., wherein the UE-1 (the controller user) may send a 
In view of the above, having the system of Kim and then given the well-established teaching of Mahdi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Kim as taught by Mahdi. The motivation for doing so would have been to provide multimedia sharing results enhanced capabilities of the mobile devices have evolved to act as Internet Protocol (IP) devices. (Mahdi, ¶ [0002]).
As per Claim 11, Kim and Mahdi disclose the WTRU of claim 1, and Kim appears to be silent to the instant claim, and however Mahdi further discloses wherein the service profile includes at least one of public identification, core network service authorization and initial filter criteria ([see, e.g., service profile that is applied at initial setup of a collaborative session, i.e., the communications system executes initial filter criteria (iFC), [0054], and Fig. 2C, 3]).
In view of the above, having the system of Kim and then given the well-established teaching of Mahdi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Kim as taught by Mahdi. The motivation for doing so would have been to provide multimedia sharing results enhanced capabilities of the mobile devices have evolved to act as Internet Protocol (IP) devices. (Mahdi, ¶ [0002]).

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU D BELETE whose telephone number is (571)272-3478.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, Alt. Friday, and EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BERHANU D BELETE/Examiner, Art Unit 2468    

/PARTH PATEL/Primary Examiner, Art Unit 2468